United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-635
Issued: August 27, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On January 22, 2013 appellant filed a timely appeal of a November 14, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her request
for reconsideration. As more than 180 days has elapsed from the issuance of the most recent
merit decision of June 21, 2012, to the filing of this appeal, the Board lacks jurisdiction to review
the merits of this case. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board only has jurisdiction over the nonmerits of this case.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the November 14, 2012 OWCP decision, appellant submitted
new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued
its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
OWCP accepted that appellant, then a 37-year-old rural carrier, sustained a sprain of the
neck, shoulder and upper arm in the performance of duty on March 6, 2010 and, subsequently,
sustained a recurrence on January 3, 2011. It paid her appropriate medical and wage-loss
compensation benefits.
Appellant submitted reports from Dr. John H. Sloan, a Board-certified physiatrist, dated
August 30, 2011 through February 24, 2012 diagnosing headache, limb pain and weakness in the
right arm, buttock pain not radiating to posterior leg, chronic back pain, work-related cervical
and shoulder strain pattern, chronic neck and shoulder pain and opined that her conditions were
“related to the alleged work-related injury.”
By decision dated June 21, 2012, OWCP terminated appellant’s medical and wage-loss
benefits effective that same day on the grounds that the employment-related condition or
disability had ceased.
On October 15, 2012 appellant requested reconsideration and submitted reports from
Dr. Sloan dated April 10 through October 8, 2012 reiterating his diagnoses and opinions. In his
September 17, 2012 report, Dr. Sloan reiterated his opinion that her conditions were “related to
the alleged work-related injury.”
By decision dated November 14, 2012, OWCP denied appellant’s request for
reconsideration of the merits finding that she did not submit pertinent new and relevant evidence
and did not show that OWCP erroneously applied or interpreted a point of law not previously
considered by OWCP.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of OWCP’s decision as a
matter of right, it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.3 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).4
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.5 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her

3

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
4

See Annette Louise, 54 ECAB 783, 789-90 (2003).

5

20 C.F.R. § 10.606(b)(3); A.L., Docket No. 08-1730 (issued March 16, 2009).

2

application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.7
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record8 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.9
ANALYSIS
In support of her October 15, 2012 reconsideration request, appellant submitted medical
reports dated April 10 through October 8, 2012 from Dr. Sloan. The Board finds that submission
of these reports did not require reopening appellant’s case for merit review. As OWCP denied
her claim based on the lack of supportive medical evidence and these reports repeat evidence
already in the case record, they are cumulative and do not constitute relevant and pertinent new
evidence. Therefore, they are not sufficient to require OWCP to reopen the claim for
consideration of the merits.
Appellant did not submit any evidence to show that OWCP erroneously applied or
interpreted a specific point of law, nor did she advance a relevant legal argument not previously
considered by OWCP. Because she only submitted cumulative and repetitive evidence with her
request for reconsideration, the Board finds that she did not meet any of the necessary
requirements and she is not entitled to further merit review.10
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).

6

Id. at § 10.607(a).

7

Id. at § 10.608(b).

8

See A.L., supra note 5. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

9

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

10

See L.H., 59 ECAB 253 (2007).

3

ORDER
IT IS HEREBY ORDERED THAT the November 14, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 27, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

